 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 1 of 7 PageID #: 509




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 KIERSTAN LOVETT,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )            No. 4:19-CV-3106-NCC
                                                  )
 MERCY REHAB HOSPITAL ST. LOUIS,                  )
                                                  )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff Kierstan Lovett’s filing of

a third amended complaint. ECF No. 28. The Court previously granted plaintiff in forma

pauperis status. ECF No. 11. The Court has carefully reviewed plaintiff’s third amended

complaint and for the reasons discussed below, the Court will direct the Clerk of Court to issue

process or cause process to issue upon Mercy Rehabilitation Hospital St. Louis, L.L.C. on

plaintiff’s race discrimination and retaliation claims.

                                            Background

       Plaintiff filed this action on November 15, 2019 pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) for employment

discrimination, retaliation, and harassment based on race, national origin, and color. ECF No. 1.

Plaintiff named as defendants her previous employer, Mercy Rehab Hospital St. Louis, and

supervisors and/or co-workers Amanda Lester, Ashley Kirk Zimmerman, and Georgia Primo.

       On July 23, 2020, this Court reviewed plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2). ECF No. 11. The Court determined plaintiff did not state a prima facie case of

employment discrimination or retaliation because she failed to allege she was a member of a
    Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 2 of 7 PageID #: 510




protected class; did not assert the discrimination was based on race, national origin, or color; and

did not include facts to support an adverse employment action was taken against her as a result

of protected activity. ECF No. 11 at 3-5. The Court further noted Title VII only provides a

remedy against an employer. Id. at 5. Because plaintiff’s claims were serious in nature, the

Court provided her with an opportunity to amend her complaint.

        On August 24, 2020, plaintiff filed an amended complaint on a Court-provided

Employment Discrimination Complaint form pursuant to Title VII for employment

discrimination based on race, color (black), gender (female), and age (32).1 ECF No. 12. In the

“other” section for basis of discrimination, plaintiff indicated additional discrimination based on

“physical appearance, hair natural, plus sized stature.” Plaintiff named the same defendants as in

her original complaint as well as two additional defendants, Rose LaVallee and Kathy

Aldenderfer.

        Plaintiff asserted she was subjected to various unlawful employment practices, including

termination of her employment, failure to promote, different terms and conditions from those of

similar employees, retaliation, and harassment. Attached to the amended complaint was 165

pages of supporting documents, which included a nine-page, single-spaced typed letter to “Judge

Noelle, Jury & To Whom This May Concern,” which the Court construed as her statement of the

claim. ECF No. 12-2 at 3-11.

        The Court reviewed plaintiff’s amended complaint and concluded it did not comply with

Rules 8 and 10 of the Federal Rules of Civil Procedure because her allegations were “not simple,

concise or direct, and there [were] no numbered paragraphs.” ECF No. 16 at 7. The Court



1
  Plaintiff’s amended complaint was due on August 13, 2020. Although her amended complaint
was untimely, the Court recognized plaintiff’s status as a self-represented litigant and permitted
the late filing.
                                                 2
 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 3 of 7 PageID #: 511




explained that plaintiff’s non-compliance with Rules 8 and 10 made it challenging to review her

amended complaint pursuant to 28 U.S.C. § 1915 for the purpose of determining whether she

sufficiently alleged employment discrimination and retaliation claims under Title VII. Id. The

Court further noted her Charge of Discrimination did not include gender or age as a basis for the

alleged discriminatory acts and, as a result, those claims were subject to dismissal for failure to

exhaust her administrative remedies. Id. at 8-9. The Court again instructed plaintiff that Title

VII only provides a remedy against an employer. Id. at 10. The Court directed plaintiff to file a

second amended complaint.

          On September 24, 2020, plaintiff timely filed a second amended complaint on a Court-

provided Employment Discrimination Complaint form pursuant to Title VII for employment

discrimination based on race, national origin, and color. ECF No. 24. Plaintiff asserted she was

subjected to various unlawful employment practices, including termination of her employment,

failure to promote, different terms and conditions from those of similar employees, retaliation,

and harassment.

          The Court found the second amended complaint to be deficient because the “Caption”

section of the form complaint was blank and failed to state the name(s) of the defendant(s) she

intended to sue. ECF No. 25. The Court further noted it was unable to discern from the body of

the complaint the specific defendants she intended to name. Plaintiff was provided the

opportunity to submit a third amended complaint, which she filed on December 14, 2020. ECF

No. 28.

                                    Third Amended Complaint

          Plaintiff filed her third amended complaint against defendant Mercy Rehab Hospital St.

Louis, L.L.C. pursuant to Title VII for claims of employment discrimination based on race



                                                  3
 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 4 of 7 PageID #: 512




(Count I) and retaliation (Count II). Attached to her third amended complaint is her Charge of

Discrimination and Right-to-Sue letter from the Equal Employment Opportunity Commission

(“EEOC”) dated September 17, 2019. ECF No. 28 at 8-10. Plaintiff filed the instant action on

November 15, 2019, which is within her 90-day period for filing suit.

       Plaintiff is a black woman who was hired in December of 2016 to work at Mercy

Hospital to schedule patient appointments. On or around April 15, 2019, after receiving good

reviews, plaintiff was transferred to Mercy Rehab Hospital to begin a new position as a Health

Information Management Technician. Plaintiff states she was the only black woman in her

department. Plaintiff was assigned a young Caucasian female as her trainer. Plaintiff alleges she

was denied access to passwords, security codes, and proper training for months, which prevented

her from independently performing daily job tasks and resulted in her being “bullied and targeted

by coworkers.” Plaintiff alleges she reported her dissatisfaction with the training to her

supervisor. She further alleges she sent written requests to defendant for log on credentials and

passwords so she could perform her job role. These requests were allegedly ignored.

       Plaintiff states she attended a 60-day evaluation on June 14, 2019 with her supervisor and

human resources director in which they allegedly shared countless inaccuracies about her

competency to complete her job role and accused her of losing sensitive information. After this

meeting, plaintiff alleges she continued to be subjected to verbal abuse and harassment by

coworkers. On June 19, 2019, plaintiff received a verbal warning from the human resources

department and her immediate supervisor. Plaintiff submitted a written response to the

disciplinary action, informing them she “was being harassed, bullied and discriminated due to

her race and was being intimidated.” Plaintiff states her response was never addressed and

defendant failed to stop the discriminatory behavior of her co-workers. Plaintiff alleges she was



                                                 4
 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 5 of 7 PageID #: 513




subject to physical violence by her supervisor who threw objects at her. Plaintiff states she

received multiple disciplinary actions which ultimately led to her termination on September 9,

2019.

        Plaintiff alleges throughout her employment with defendant she was constantly

scrutinized and held to a different standard of performance than her Caucasian coworkers and

was not given the same opportunity to be promoted as her Caucasian coworkers. For example,

plaintiff alleges she was the only individual in her department who was required to clock out for

lunch. Plaintiff alleges defendant created a hostile environment by allowing its supervisor,

employees, and human resource department to target, harass, and bully plaintiff. She further

alleges her termination was in retaliation for reporting the harassment, intimidation, and bullying

by her Caucasian coworkers.

        Plaintiff seeks $25,0000 in damages plus back pay, front pay, her costs and attorney’s

fees, as well as “$250.000” in punitive damages.

                                          Legal Standard

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a



                                                   5
 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 6 of 7 PageID #: 514




complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        When reviewing a self-represented litigant’s complaint under 28 U.S.C. § 1915, the Court

accepts the well-pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and

liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner,

404 U.S. 519, 520 (1972). A “liberal construction” means that if the essence of an allegation is

discernible, the district court should construe the plaintiff’s complaint in a way that permits his

or her claim to be considered within the proper legal framework. Solomon v. Petray, 795 F.3d

777, 787 (8th Cir. 2015). However, even self-represented complaints are required to allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282,

1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to

supply additional facts or to construct a legal theory for the self-represented plaintiff that

assumed facts that had not been pleaded).

                                               Discussion

        The purpose of Title VII is to ensure a workplace environment free of discrimination.

Ricci v. DeStefano, 557 U.S. 557, 580 (2009). Title VII prohibits “employer discrimination on

the basis of race, color, religion, sex, or national origin, in hiring, firing, salary structure,

promotion and the like.” Winfrey v. City of Forrest City, Ark., 882 F.3d 757, 758 (8th Cir. 2018).

“Title VII [also] prohibits employers from retaliating against an employee who is engaged in a

protected activity, which can be either opposing an act of discrimination made unlawful by Title

VII . . . or participating in an investigation under Title VII.” Hunt v. Nebraska Pub. Power Dist.,

282 F.3d 1021, 1028 (8th Cir. 2002)




                                                    6
 Case: 4:19-cv-03106-NCC Doc. #: 29 Filed: 12/17/20 Page: 7 of 7 PageID #: 515




       Having reviewed the third amended complaint, including the Charge of Discrimination

and the Notice of Right-to-Sue from the EEOC, the Court determines plaintiff has alleged

enough for initial review against defendant Mercy Rehabilitation Hospital St. Louis, L.L.C. as to

her claims of race discrimination and retaliation. Plaintiff alleges she is a member of a protected

class, was subjected to disparate treatment and adverse employment actions because of race, and

similarly situated employees of a different race were treated more favorably. Plaintiff further

alleges she engaged in activity protected under Title VII by reporting the discrimination and was

retaliated against because of that protected activity. Therefore, based on the Court’s initial

review, the Court will order process to issue against defendant. See 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue upon defendant Mercy Rehabilitation Hospital St. Louis, L.L.C. at: CT Corp System,

120 S. Central Avenue, St. Louis, Missouri 63105.



                                                       /s/ Noelle C. Collins
                                                  NOELLE C. COLLINS
                                                  UNITED STATES MAGISTRATE JUDGE


Dated this 17th day of December, 2020.




                                                 7
